DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 10, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sindia (US 2016/0,353,184).
Regarding claims 1 and 10, Sindia disclose a method and apparatus for detecting a state of a proximity sensor, applied to a terminal comprising the proximity sensor (104, 106) and an antenna (126) (paras. [0025]-[0026], [0038]), the method comprising: 
sending a predetermined instruction to the proximity sensor; determining whether the proximity sensor is abnormal via a processing circuit based on a feedback result of the proximity sensor to the predetermined instruction (the control module 130 may poll the output signals from the sensors 104 and 106 at least over the threshold time period and determine respective statuses of the sensors 104 and 106 based at least in part on a result of the poll, if all three sensors are providing different output signals, it may be assumed that either all three sensors or at least two sensors have failed, accordingly depending on a particular application, the control module 130 may control the transmitter 118 to turn off signal transmission or switch signal transmission to a lower or safer power level; paras. [0031]-[0032]); and 
maintaining transmitting power of the antenna at a reduced power when the proximity sensor is abnormal (the control module 130 may be configured to determine whether the output signal provided by the sensors 104 and 106 has indicated a change in the external process over a threshold time period, and cause the transmitter 118 to switch the transmission of the communication signal from the first power level to a second power level that is lower than the first power level and maintaining the transmission at a reduced power level, based at least in part on a result of that determination when the sensor does not indicate a change in the process such as a proximity event over a threshold period of time, then the sensor is assumed to be faulty or abnormal; paras. [0025]-[0027], [0032], [0039]). Sindia do not explicitly disclose sending a predetermined instruction to the proximity sensor. However, the examiner takes official notice that it is notoriously old in the art if not inherent in Sindia for the control module to send the predetermined instructions to the proximity sensor since Sindia discloses polling the proximity sensor to get feedback results from the sensors so that the control module can determine if an abnormal state occurred and sensor failure is determined based on the output signal of the sensor not indicating a change in the process over a threshold period of time, and the healthy status of the sensor 104 may be indicated by a state of PS_serve_req signal (e.g., logical high or logical low) (paras. [0031], [0038], [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the predetermined instruction to the sensor as is conventional in the art in order to judge whether or not the sensor is abnormal based on the feedback result of the instruction.
Regarding claims 5 and 14, Sindia disclose the method and apparatus for detecting the state of the proximity sensor according to claim 1 and 10 respectively, wherein the determining whether the proximity sensor is abnormal based on the feedback result of the proximity sensor comprises: when a response of the proximity sensor is not received, determining that the proximity sensor is abnormal (if the output signal from the sensor 104 has not indicated a change in the process, e.g., proximity event, over the threshold time period, it is determined that the sensor 104 is faulty (para. [0027]). 	Regarding claim 8 and 17, Sindia disclose the method and apparatus for detecting the state of the proximity sensor according to claim 1 and 10 respectively, wherein Sindia do not explicitly disclose in a case that the proximity sensor is abnormal, the method further comprises: sending alarm information via an alarm circuit through the terminal.  However, the examiner takes official notice that in a case that the proximity sensor is abnormal, sending alarm information through the terminal is well-known and conventional in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to alert the user of the faulty sensor so that the user can quickly and accurately locate and resolve the abnormality.
Regarding claim 19, Sindia disclose a terminal implementing the method of claim 1, comprising: a processor (112); and 38memory (114) for storing processor-executable instructions, wherein the processor is configured to execute steps of the method (the apparatus 100 may include a processing unit 110 having a processor 112 and memory 114 having instructions that, when executed on the processor 112, may cause the processor 112 to perform tasks of the apparatus 100, some of which are described in reference to Fig. 5; ¶ [0022]).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sindia (US 2016/0,353,184) in view of Lin (CN 104269605).
 	Regarding claim 20, Sindia disclose the terminal according to claim 19, wherein Sindia do not disclose the terminal is configured to: determine, based on the feedback result of the proximity sensor to a request to obtain a capacitance value, whether the proximity sensor is capable of functioning normally; and in response to that the proximity sensor is not capable of functioning normally. reduce the antenna transmitting power to avoid a continuous high antenna transmitting power resulting from the proximity sensor not capable of functioning normally, thereby reducing radiation to a user. In the same field of endeavor, Lin disclose determine, based on the feedback result of the proximity sensor to a request to obtain a capacitance value, whether the proximity sensor is capable of functioning normally; and in response to that the proximity sensor is not capable of functioning normally. reduce the antenna transmitting power to avoid a continuous high antenna transmitting power resulting from the proximity sensor not capable of functioning normally, thereby reducing radiation to a user (after the capacitance value detected by the capacitance sensor exceeds the pre-set safe radiation range, the capacitance signal through the capacitor chip to the power emission unit to process, and generating a control instruction and transmitting the control instruction to the power controller so as to reduce the emission power of the antenna, reduce the radiation from mobile phone to human body, making the mobile phone radiation range in a safe radiation range; ¶ [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the proximity event using a capacitance value in order to reduce the transmitting power of the antenna to lower the radiation range to a mobile user to make put it in a safe radiation range.

Allowable Subject Matter
Claims 2-4, 6-7, 9, 11-13, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 11, Sindia disclose the method and apparatus for detecting the state of the proximity sensor according to claim 1 and 10 respectively, wherein the cited prior art fails to disclose or fairly suggest the predetermined instruction comprises a capacitance value detection instruction for enabling the proximity sensor to detect a background capacitance value of a background circuit, wherein the background circuit at least includes the proximity sensor; and the determining whether the proximity sensor is abnormal based on the feedback result of the proximity sensor to the predetermined instruction comprises: when the background capacitance value sent by the proximity sensor in response to the capacitance value detection instruction is received, determining whether an absolute value of difference between the background capacitance value and a standard value is greater than or equal to a deviation threshold; and when the absolute value of the difference between the background capacitance value and the standard value is greater than or equal to the deviation threshold, determining that the proximity sensor is abnormal. 	Regarding claims 3 and 12, the cited prior art fails to disclose or fairly suggest the method and apparatus for detecting the state of the proximity sensor according to claim 2 and 11 respectively, wherein the determining whether the proximity sensor is abnormal based on the feedback result of the proximity sensor to the predetermined instruction comprises: when the absolute value of the difference between the background capacitance value and the standard value is less than the deviation threshold, enabling the antenna to adjust the transmitting power in real time based on a sensing signal of the proximity sensor. 	Regarding claims 4 and 13, the cited prior art fails to disclose or fairly suggest the method and apparatus for detecting the state of the proximity sensor according to claim 3 and 12 respectively, wherein the enabling the antenna to adjust the transmitting power in real time based on the signal of the proximity sensor comprises: sending a first instruction to a modem, such that the modem receives the sensing signal of the proximity sensor, and controls the antenna transmitting power in real time based on the sensing signal.
Regarding claims 6 and 15, Sindia disclose the method and apparatus for detecting the state of the proximity sensor according to claim 5 and 14 respectively, wherein the cited prior art fails to disclose or fairly suggest the predetermined instruction comprises a communication state detection instruction; and the sending the predetermined instruction to the proximity sensor comprises: sending the communication state detection instruction to the proximity sensor periodically when the terminal is turned on and/or after the terminal is turned on.
Regarding claims 7 and 16, Sindia disclose the method and apparatus for detecting the state of the proximity sensor according to claim 1 and 10 respectively, wherein the cited prior art fails to disclose or fairly suggest the maintaining the antenna transmitting power at the reduced power comprises: sending a second instruction to the modem, such that the modem controls the antenna transmitting power to maintain a low power, wherein the low power is an antenna transmitting power corresponding to a shortest distance between a human body and the terminal. 	Regarding claim 9 and 18, the cited prior art fails to disclose or fairly suggest the method and apparatus for detecting the state of the proximity sensor according to claim 2 and 11 respectively, wherein the background circuit is a circuit on a circuit board on which the proximity sensor is mounted.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648